DETAILED ACTION
This action is in response to the amendment filed on 6/3/2021. 
Claims 1, 3, 9, 11 and 16-18 are pending.
.
Claim Rejections 35 USC §102 & 103


Applicant’s amendment filed 6/3/2021 with respect to the claims 1, 3, 9, 11 and 16-18 have been fully considered and are persuasive.  The rejection of the claims 1, 3, 9, 11 and 16-18 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 9, 11 and 16-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to obtaining a refinement vector for a sub-block, which is shared with all of the prediction samples in the sub-block, of a block during encoding/decoding video in which bi-directional optical flow is applied to the current block only when it is determined to perform motion compensation for the current block in the block basis as opposed to a sub-block basis, whether to apply the bi-directional optical flow to the current block being determined based on both picture order counts of the L0 reference picture and the L1 reference picture.

Prior art was found for the claims as follows:

- Seo (WO 2017-034089 A1)
Seo discloses obtaining refinement motion vector for each of the blocks during video encoding/decoding by applying bi-directional optical flow to the current block. 

- Chen et al.  (US 2018-0192072 A1)
Chen discloses a motion refinement vector which is shared with all of the sample of a block of a video.

The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claims 1, 9 and 16, obtaining a refinement vector for a sub-block, which is shared with all of the prediction samples in the sub-block, of a block during encoding/decoding video in which bi-directional optical flow is applied to the current block only when it is determined to perform motion compensation for the current block in the block basis as opposed to a sub-block basis, whether to apply the bi-directional optical flow to the current block being determined based on both picture order counts of the L0 reference picture and the L1 reference picture.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-FRI 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/

Primary Examiner
Art Unit 2481